Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
The request filed on December 14, 2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Information Disclosure Statement
The information disclosure statement filed October 26, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information in the German office action for application no. 11 2013 004 331.9 referred to therein has not been considered.

Drawings
The drawing corrections filed November 6, 2019 and May 5, 2020 have been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 21, 22, 35, 38-40 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Recitations such as “a first configuration” on line 13 of claim 18 render the claims indefinite because the use of the term “first” implies that a second configuration will be set forth.  However, a second configuration has not been set forth.  Also see “first” on line 24 of claim 18.  Recitations such as “a first movable wall panel” on line 14 of claim 18 render the claims indefinite because the use of the term “first” implies that a second movable wall panel will be set forth.  However, a second movable wall panel has not been set forth.  Also see “first” on lines 15, 25, 34, 36 and 41 of claim 18.  Recitations such as “the bottom drop seal assembly moveable between the unsealed configuration and the sealed configuration” on lines 20-22 of claim 18 render the claims indefinite because they lack antecedent basis.  Note that only the bottom seal, rather than the bottom drop seal assembly, is defined as being movable between the sealed and unsealed configurations.  Recitations such as “raising and lowering the bottom drop seal assembly” on lines 23-24 of claim 18 render the claims indefinite because it is unclear how the entire bottom drop seal assembly is able to raise and lower when only the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 18, 19, 35, 38-40 and 45, as best understood by the examiner, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Daggy (US 3802480)  Daggy discloses a movable wall panel system for sealing engagement relative to a ceiling portion 75 (fig. 2) of an environment and a floor portion 113 (fig. 9) of the environment, the environment having an operator space (labeled below) positioned generally extending from the floor portion to a height above the floor portion, the height of the operator space being less than a ceiling height of the ceiling portion of the environment, the moveable wall panel system comprising: 
a plurality of movable wall panels 10, each movable wall panel of the plurality of movable wall panels including a first end (labeled below) and a second end (labeled below), spaced-apart from the first end, a panel face (labeled below) extending between the first end and the second end, a top portion (labeled below) positioned proximate the ceiling portion of the environment and above the height of the operator space and a bottom portion (labeled below) positioned proximate the floor portion of the environment and below the height of the operator space, wherein the plurality of movable wall panels are positionable in a first configuration wherein the panel face of each of the plurality of 
a bottom drop seal assembly 110 coupled to the bottom portion of the first moveable panel 10, the bottom drop seal assembly including at least one bottom seal 110 which in use is moved between an unsealed configuration (fig. 9) wherein the at least one bottom seal 110 is spaced apart from the floor portion 113 of the environment and a sealed configuration (fig. 10) wherein the at least one bottom seal is sealed against the floor portion of the environment, the bottom drop seal assembly moveable between the unsealed configuration and the sealed configuration based on an actuation of an actuator 105 within the operator space, wherein the actuation includes at least selectively raising and lowering the bottom drop seal assembly 110 when the plurality of movable wall panels are in the first configuration as shown in figure 1 (note that the bottom and top seal assemblies are moved as a result of the movement of the handle 15 and concomitant drive mechanism);
a top automatic seal assembly (not generically numbered, but shown in figures 2 and 3) coupled to the top portion of the first moveable wall panel 10, the top automatic seal assembly including at least one top seal 72 which is moved between an unsealed configuration wherein the at least one top seal is spaced apart from the ceiling portion 75 of the environment, as shown in figure 2, and a sealed configuration wherein the at least one top seal 72 is sealed against the ceiling portion of the environment, the at least one top seal of the top automatic seal assembly moveable between the unsealed configuration and the sealed configuration and from the sealed configuration to the unsealed configuration absent an actuation of the actuator within the operator space, 
a first frame member 70 coupled to the at least one top seal;
a second frame member 80 coupled to the first moveable wall panel, the first frame member being moveably coupled relative to the second frame member; 
a first biasing member 89 coupled to the first frame member and the second frame member to bias the first frame member downward towards the second frame member and thereby biasing the at least one top seal of the top automatic seal assembly toward the unsealed configuration; and 
a second biasing member 92 to bias the first frame member upward relative to the second frame member and thereby biasing the at least one top seal of the top automatic seal assembly towards the sealed configuration (claim 18);
wherein the top automatic seal assembly includes a second seal raiser assembly 82 (fig. 3) configured to raise the at least one top seal 72 (claim 19);
wherein the portion of the top automatic seal assembly is generally in line with the first end of the moveable wall panel 10 when the at least one top seal 72 of the top automatic seal assembly is in the sealed configuration (claim 35);

wherein the link is translatable relative to the second frame member (claim 39);
wherein the seal raiser assembly further includes a first coupler 88 coupling the link 84 to the first frame member 70; a second coupler (not numbered, but shown in figure 3 as the lower pin for the link 84) coupling the link 84 to the second frame member 80; and a spring 89 which slides over the link and is captured between the first coupler and the second coupler (claim 40).
With respect to claim 45, Daggy discloses a first biasing member 89 interacting with a first component 84 of the coupling assembly to bias the first frame member downward towards the second frame member and thereby biasing the at least one top seal of the top automatic seal assembly toward the unsealed configuration; and a second biasing member 92 interacting with a second component 88 of the coupling assembly to bias the first frame member upward relative to the second frame member and thereby biasing the at least one top seal of the top automatic seal assembly towards the sealed configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daggy as applied to claims 18, 19, 35, 38-40 and 45 above, and further in view of Lapof (US 3086261).  Lapof discloses a movable wall panel system comprising a bottom drop seal assembly 30 including a damper 32 which provides a constant force between at least one bottom seal 18 of the bottom drop seal assembly and the floor (not numbered, but shown in figure 1) when the bottom drop seal assembly is in the sealed configuration (claim 21), wherein the damper 32 is a gas spring (claim 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Daggy with a gas spring, as taught by Lapof, to ensure that the bottom seal 18 engages and remains engaged with the floor when in a sealing position.

    PNG
    media_image1.png
    1712
    1075
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 41-44 are allowed.

Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive.
The applicant argues that Daggy fails to disclose a bottom drop seal assembly being movable between the unsealed configuration and the sealed configuration based on an actuation of an actuator of an actuator within the operator space.  This is not found to be persuasive because Daggy discloses that the panels 10 are first brought into a generally co-planar position and then the handle 15 is moved to cause the bottom drop seal assembly to engage and disengage the floor.  The movement of the bottom drop assembly requires the actuation of the operator 105 within the operator space.  Thus, Daggy discloses the actuation of an actuator within the operator space to cause the movement of the bottom drop seal assembly while the faces of the panels 10 are parallel.
The applicant’s comments that Daggy discloses that the floor seal 110 is lowered into the sealed configuration while the plurality of the movable panels 10 are moved into the closed position rather than being lowered into the sealed configuration after the panel faces of the movable panels are parallel is not supported by the disclosure of Daggy.  See column 3, lines 52-57 and paragraph 7 and column 7, lines 34-43 which state that the panels 10 are brought into a co-planar position before the actuation of the bottom drop seal assembly.

Conclusion
THIS ACTION IS NOT MADE FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634